Citation Nr: 1706589	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In May 2014, the Board denied the claims on appeal, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court vacated Board's decision insofar as it denied service connection for hearing loss and tinnitus and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its May 2016 Memorandum Decision, the Court determined that the Board erred in relying on an inadequate April 2010 VA audiology opinion.  According to the Court, the VA examiner's "rationale for opining that [the Veteran's] hearing loss was not related to service was solely the length of time between [the Veteran's] separation and his first complaint of hearing loss, and that "[s]uch discussion does not provide the Board with a 'reasoned medical explanation' for why his hearing loss was not related to his service."

The Court also found that "the entirety of [the VA examiner's] rationale that [the Veteran's] tinnitus was not related to service is that there was '[n]o mention of tinnitus found in [his service medical records],'" but that it is unclear what records [the examiner] could possibly have reviewed and upon which the regional office could have evaluated her opinion, given that the regional office made a formal finding that it could not locate [the Veteran's] in-service medical records from September 1966, November 1966, and February 1967."  In this regard, the Court found that "the Board failed to recognize that [the VA examiner] did not have access to all of [the Veteran's] service medical records," and thus "was required to provide adequate reasons or bases explaining why [the examiner's] audiology opinion was adequate and why it could rely on that opinion," which was "especially true when the Board and the regional office have a 'heightened obligation' to explain their findings and conclusions."

Finally, the Court further determined that, "although [the VA examiner] acknowledged [the Veteran's] reports of in-service trauma or his exposure to noise exposure [sic] from recreational shooting, she failed to consider these reports when providing her rationale, thus failing to provide the Board with a 'reasoned medical explanation' for why [the Veteran's] tinnitus was not related to his service."

The Court thus concluded "that the Board's determination that the April 2010 VA audiology opinion was adequate is clearly erroneous," and thus that "remand is warranted for the Board to obtain a new audiology opinion that adequately assesses both [the Veteran's] hearing loss and his tinnitus to determine whether it is at least as likely as not that these disabilities are related to service."

The Board notes that, in its May 2014 decision, as noted by the Court, it "acknowledged that [the Veteran's] complete service medical records were unavailable for review and that, therefore, it had a 'heightened obligation' to explain its findings and conclusions"; however, a complete review of the record reveals that the service treatment records, in fact, appear complete.  

In his January 2011 substantive appeal, the Veteran asserted receiving in-service treatment in September and November 1966, and February 1967.  In response to these assertions, the AOJ contacted the National Personnel Records Center (NPRC) and specifically requested that it obtain the records of treatment asserted by the Veteran, if outstanding.  In March 2011, the NPRC responded that a search for these specifically identified records was conducted, but that no such records were located.  In April 2011, in light of the NPRC's negative response and the lack of any such records submitted by the Veteran, the AOJ made a formal finding that such records were unavailable for review.

The April 2011 formal finding by the AOJ that the records identified by the Veteran are "unavailable for review," however, does not state or imply that such records actually exist and are missing; rather, it is a formal acknowledgement that such records were searched for, but not found.  In this regard, the existing service treatment records actually include treatment from September and October 1966.  Furthermore, the record appears otherwise complete, and there is no indication-other than the Veteran's assertions, first raised in his January 2011 substantive appeal-that there exist any other service treatment records than those already associated with the claims file.  

The Board also notes that the Veteran submitted a private opinion, dated in September 2016, from E.H., and requested that the Board remand his case to the AOJ for review of this additional evidence.  See 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate examiner.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner. After reviewing the claims file, the examiner should answer the following questions:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss began during, or is otherwise etiologically related to, his service, to include any in-service noise exposure.  

b)  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tinnitus began during, or is otherwise etiologically related to, his service, to include any in-service noise exposure.  

In providing these opinions, the examiner should specifically consider the Veteran's assertions of in-service noise exposure, including loud noise from artillery fire, cherry bombs, explosions, and high intensity gun fire near him in basic training; a long history of loud noise exposure with no hearing protection running heavy equipment as a welder on a pipeline and in refineries, and some recreational loud noise exposure from shooting; and any other assertions of noise exposure raised by the Veteran.  

The examiner should also specifically consider the April 2013 private opinion of Dr. J.E., and September 2016 private opinion of E.H.

Also, the examiner should note that for each factor found to be relevant in forming his or her opinion-such as what findings are present or absent in the service treatment records; length of time following the Veteran's service; and/or reports of in-service and/or post-service noise exposure-the examiner must provide a thorough medical explanation of why it is relevant to his or her opinion(s).  In other words, bare statements-such as that findings were not contained in service treatment records, or that there was a lengthy period of time from the Veteran's service until his initial post-service complaints-without further explanation of why this is medically relevant, will not be considered adequate rationale for opinions.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

